Citation Nr: 0217944	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  94-18 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des 
Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for the residuals of 
a left knee injury, status-post anterior cruciate ligament 
repair.

2.  Entitlement to an increased evaluation for patella 
tendonitis of the left knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to a compensable evaluation for patella 
tendonitis of the right knee, to include entitlement to an 
evaluation higher than 10 percent for the period of 
December 17, 1992, through May 31, 1999.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran had periods of active service from June 1984 
to August 1984, and from March 1985 to December 1985.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a December 1993 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which, among 
other things, denied service connection for internal 
derangement of the left knee and the assignment of a 
compensable evaluation for bilateral kneecap tendonitis.  
In a June 1995 rating decision of the same RO, a 10 
percent evaluation was granted for bilateral tendonitis, 
but the veteran continued his appeal.

During the course of this appeal, the veteran's claims 
folder was transferred to the RO in Des Moines, Iowa.  The 
Des Moines RO, in a May 2002 rating decision, determined 
that it was more appropriate to evaluate the veteran's 
knee disabilities separately and assigned 10 percent 
evaluations for tendonitis of each knee as of December 17, 
1992, the date of the veteran's request for a compensable 
evaluation.  The RO also found that staged ratings were 
appropriate for the right knee and assigned a 
noncompensable evaluation for right knee tendonitis as of 
June 1, 1999.  The veteran has continued his appeal of all 
issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service medical records do not show any 
left knee anterior cruciate ligament injury.  The first 
evidence of an left anterior cruciate ligament injury is 
in June of 1990, approximately four and one-half years 
after his discharge from service.

3.  The veteran has continued to have complaints of pain 
in both knees attributable to bilateral patellar 
tendonitis.

4.  The veteran has 0 to 115 degrees of motion in his left 
knee with 20 percent of his complaints attributed to 
patellar tendonitis and 80 percent of symptoms attributed 
to post-surgical changes.

5.  The veteran maintained a full range of motion in his 
right knee until April 2002, when he was found to have 0 
to 120 degrees of motion.


CONCLUSIONS OF LAW

1.  A left knee injury was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).

2.  The criteria for a disability evaluation higher than 
10 percent for patella tendonitis of the left knee have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5261 
(2002).

3.  The criteria for a disability evaluation higher than 
10 percent for patella tendonitis of the right knee have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5260 
(2002).

4.  The criteria for a 10 percent disability evaluation 
for patella tendonitis of the right knee continue to be 
met as of June 1, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 
4.71, 4.71a, Diagnostic Code 5260 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it 
has given consideration to the provisions of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West Supp. 2001)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  It also redefines 
the obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the 
record on appeal and for the reasons expressed immediately 
below finds that the development of the claims on appeal 
has proceeded in accordance with the provisions of the law 
and regulations. 

VA has a duty under the VCAA to notify the veteran and his 
or her representative of any information and evidence 
needed to substantiate and complete a claim as well as to 
inform the veteran as to whose responsibility it is to 
obtain the needed information.  The veteran was informed 
of the requirements of the VCAA specifically and in detail 
in a letter dated in July 2001, as well as in a 
supplemental statement of the case dated in May 2002.  The 
Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that the veteran was clearly notified of 
the evidence necessary to substantiate his claims and the 
responsibilities of the parties in obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  The law provides that 
the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  After reviewing the record, the 
Board finds that VA has complied with the VCAA's duty to 
assist by aiding the veteran in obtaining medical evidence 
and affording him a number of physical examinations; VA 
also requested a medical opinion as to the degree of 
functional impairment posed by the veteran's service-
connected disabilities.  It appears that all known and 
available medical records relevant to the issues on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran 
and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
the veteran's claims.  The veteran testified before an RO 
hearing officer in September 1994, and has actively 
participated in the development of his claims on appeal.  
Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran 
and that no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  

I.
Service Connection for the
Residuals of a Left Knee Injury

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or 
personal injury incurred in the line of duty or for 
aggravation of a preexisting injury in the active 
military, naval or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  When a veteran seeks service 
connection for a disability, due consideration shall be 
given to the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by 
service records, the official history of each organization 
in which the veteran served, the veteran's military 
records, and all pertinent medical and lay evidence.  See 
38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be 
evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then 
a showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical 
evidence that relates a current condition to that 
symptomatology.  Id.

The veteran's service medical records do not show any 
complaints of or treatment for a left knee injury.  He 
complained of pain and aching in both knees with prolonged 
marching and physical exercise and underwent a Medical 
Board examination in October 1985.  The veteran at no time 
made complaints of a left knee injury during service and 
was diagnosed as having bilateral mild patella tendonitis, 
chronic and recurrent, by the medical board.

Upon the veteran's discharge from service, he filed an 
application for compensation benefits and listed all 
disabilities diagnosed at his inservice medical board.  
The veteran did not request benefits for a left knee 
injury at that time nor did he complain of or relate a 
history of a left injury during VA examinations performed 
in connection with his application for benefits and review 
examinations dated through August 1989.  The first 
indication of a left knee injury is contained in private 
medical records dated in June 1990 which show arthroscopic 
surgery performed on the left knee.  VA treatment records 
dated in August 1990 also show complaints of injury 
sustained in June 1990.  Additionally, a medical report 
dated in May 1993 from the veteran's orthopedic surgeon 
states that the veteran related a history to that medical 
professional during their first meeting in February 1993, 
of left knee injury during the summer of 1990 followed by 
arthroscopic surgery to repair the anterior cruciate 
ligament.

The veteran asserts that his left knee deteriorated as a 
result of an inservice injury to the anterior cruciate 
ligament, and that in June 1990, a simple twisting 
movement caused the anterior cruciate ligament to 
completely tear.  As such, he contends that the June 1990 
incident was not the original injury and, thus, service 
connection should be granted for all impairment which 
followed the June 1990 arthroscopic surgery.  The veteran 
also requests total ratings for periods of convalescence 
associated with left knee surgeries.

In May 1999, a VA physician reviewed the veteran's claims 
folder, including his service medical records and all 
subsequent medical treatment records and VA examination 
reports.  The physician opined that the veteran's left 
anterior cruciate ligament injury in 1990 was not related 
to his service nor to his history of patella tendonitis.

Given the evidence as outlined above, the Board finds that 
the first evidence of a left knee injury was in June 1990, 
approximately four and one-half years after the veteran's 
discharge from service.  The veteran's service medical 
records reveal a very thorough reporting of injury and a 
complete examination of the veteran's overall 
functionality.  Additionally, the claims and assertions 
made to VA prior to the veteran's current request for 
service connection for a left knee injury do not suggest 
that a left knee disability other than patella tendonitis 
existed prior to 1990.  Consequently, the Board finds that 
a left knee injury was not incurred in or aggravated by 
active service and the veteran's claim for service 
connection for the residuals of left knee injury, status-
post anterior cruciate ligament repair, is denied.  
Without the left knee injury being service-connected, the 
veteran is not entitled to total ratings for periods of 
convalescence due to surgery.


II.
Increased Evaluations for
Bilateral Patella Tendonitis

Disability evaluations are determined by the application 
of the schedule of ratings which is based on average 
impairment of earning capacity.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various 
disabilities.  Where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consideration must also be given to a 
longitudinal picture of the veteran's disability to 
determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran's bilateral patella tendonitis was originally 
rated as one disability based on limitation of function, 
rating by analogy using the criteria for degenerative 
arthritis under 38 C.F.R. Section 4.71a, Diagnostic Code 
5003.  A 10 percent evaluation was assigned in the 
original rating decision of February 1986.  In a November 
1989 rating decision, the rating for the veteran's 
bilateral knee disability was reduced to a noncompensable 
evaluation due to a lack of objective findings of 
functional impairment.  The noncompensable evaluation was 
assigned by analogy using the criteria of Diagnostic Code 
5024, also found at 38 C.F.R. Section 4.71a, for 
tenosynovitis which allows for rating based on limitation 
of motion of the affected part.

In December 1992, the veteran requested that the 
disability evaluation for his bilateral knee disability be 
increased, asserting that his knees have continued to be 
painful with activities.  The veteran has not required 
treatment for his tendonitis, but maintains that he has 
painful motion in both knees, constant on the left and 
intermittent with activities and overuse on the right.

Upon VA examination in October 1993, the veteran 
complained of left knee pain and aching.  He had some 
tenderness, but the knee was stable.  His range of motion 
was from 5 to 100 degrees with complaints of pain.  X-rays 
of the left knee showed no evidence of arthritis.  There 
were no complaints of right knee pain or limitation made 
at that time.

In August 1994, the veteran underwent VA examination and 
complained of pain in both knees with prolonged walking 
and standing, and weakness in the left leg with decreased 
movement.  There was moderate tenderness medially in the 
right knee with crepitus.  The left knee showed tenderness 
of the lateral and infra-patellar areas with flexion and 
extension against resistance, crepitus, and decreased 
muscle strength in comparison with the right knee.  There 
was also slight atrophy in the left quadriceps muscles.  
Range of motion in the right knee was 0 to 140 degrees, 
but only 10 to 90 degrees in the left knee.  X-rays of 
both knees were negative for arthritis and a diagnosis of 
chronic tendonitis was rendered.  The examiner also 
diagnosed status-post left anterior cruciate ligament 
repair with limitation of motion and decreased muscle 
strength.

The veteran underwent VA examination in June 1998, and 
complained of pain in the left knee with any kind of 
exertion and no history of locking or giving way; there 
were no right knee complaints.  The veteran's left knee 
motion was limited from 5 to 90 degrees with complaints of 
pain.  The knee was found to be stable.  X-rays showed a 
normal right knee and status-post anterior cruciate 
ligament repair of the left knee.

In May 1999, a VA medical opinion regarding functional 
impairment was rendered followed a complete review of the 
veteran's claims folder, including all VA examination 
reports.  The physician found the right knee to be 
asymptomatic with no functional impairment.  The left knee 
was found to pose mild disability with 20 percent of the 
limitation due to patella tendonitis and 80 percent of the 
limitation due to post-surgical changes in the knee.  The 
physician noted that symptoms associated with patellar 
tendonitis included pain with activity and exertion, while 
symptoms of an anterior cruciate ligament tear included 
instability and giving way of the leg.

The veteran underwent another VA examination April 2002, 
and complained of discomfort in the left knee which 
increased with activities as well as pain with excess use 
of the right knee.  He denied any swelling, locking, or 
giving way in either knee.  Range of motion in the left 
knee was 0 to 115 degrees with patella compression and 
mobilization plus patella-femoral crepitus; range of 
motion in the right knee was 0 to 120 degrees with mild 
patella-femoral crepitus with mobilization of the patella, 
but no pain.  X-rays were again negative for evidence of 
arthritis and the examiner opined that the veteran had a 
history of bilateral patella tendonitis with the right 
knee minimally symptomatic and the left knee mildly to 
moderately symptomatic.

As noted above, Diagnostic Code 5024 allows for the 
assignment of disability ratings based on limitation of 
motion of the part affected by tenosynovitis.  This 
diagnostic code has been used to rate the veteran's 
tendonitis by analogy as there is not a diagnostic code 
that sets forth criteria for assigning disability 
evaluations for the exact disability suffered by the 
veteran.  The Board notes that when an unlisted condition 
is encountered, it is permissible to rate that condition 
under a closely related disease or injury in which not 
only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  
See 38 C.F.R. § 4.20.

The limitation of motion diagnostic codes for the knee are 
5260 and 5261.  Specifically, Diagnostic Code 5260 allows 
for the assignment of a 10 percent evaluation when flexion 
is limited to 45 degrees; a 20 percent evaluation is 
assigned when flexion is limited to 30 degrees.  
Diagnostic Code 5261 allows for the assignment of a 10 
percent evaluation when extension is limited to 10 
degrees; a 20 percent evaluation is assigned when 
extension is limited to 20 degrees.

The evidence of record shows that only at one time has the 
veteran's left knee disability tested at a compensable 
level based on limitation of extension; the right knee has 
never been at a compensable level based solely on 
limitation of motion.  38 C.F.R. Sections 4.40 and 4.45, 
however, require the Board to consider a veteran's pain, 
swelling, weakness, and excess fatigability when 
determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The United 
States Court of Appeals for Veterans Claims (Court) 
interpreted these regulations in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by 
a veteran.  In accordance therewith, the veteran's reports 
of continued pain and achiness in both knees have been 
considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.

The Board notes at this juncture that is the defined and 
consistently applied policy of VA to administer the law 
under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will 
be resolved in favor of the claimant.  By reasonable doubt 
is meant one which exists because of an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability 
as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Following a complete review of the evidence as outlined 
above, the Board finds that the veteran has continued to 
complain of pain in the left knee with activities and 
intermittent pain in the right knee with overuse.  The 
impairment of the left knee attributable to patella 
tendonitis is 20 percent, with the remaining 80 percent of 
complaints being a result of the veteran's nonservice-
connected left knee injury and subsequent anterior 
cruciate ligament repair.  The range of motion in the left 
knee has continued to be minimally limited with the most 
limitation being in August 1994 when the range was only 10 
to 90 degrees; the veteran now has 0 to 115 degrees of 
motion in his left knee.  Accordingly, when considering 
the veteran's complaints of continued pain in conjunction 
with his slight limitation of motion in the left knee, the 
Board finds that the criteria for a 10 percent evaluation  
most closely approximate the level of disability 
experienced by the veteran as a result of his left knee 
patella tendonitis.



The veteran maintained a full range of motion in the right 
knee until his most recent VA examination in April 2002, 
when he was found to have 0 to 120 degrees of motion in 
that knee.  Although there have been examinations which 
show no objective findings of right knee disability, the 
veteran has a history of tendonitis with complaints of 
intermittent pain with overuse.  Thus, when resolving all 
reasonable doubt in favor of the veteran and considering 
his complaints of intermittent pain in conjunction with 
periods of limitation of motion, the Board finds that the 
criteria for a 10 percent evaluation have been met for the 
veteran's right knee disability.  Additionally, instead of 
changing the rating for the right knee disability because 
of periods when there are no objective findings of 
limitation, the Board finds that maintaining a 10 percent 
rating would produce the greatest degree of stabilization 
pursuant to 38 C.F.R. Section 3.344(a).  

The criteria for a 20 percent evaluation have not been met 
for either knee disability as there is no evidence of 
limitation of flexion to 30 degrees or limitation of 
extension of 15 degrees, nor is there evidence of more 
than mild to moderate impairment of function due to 
complaints of pain.  Higher evaluations are not available 
under other diagnostic codes as there is no evidence of 
ankylosis, recurrent subluxation or lateral instability, 
and/or dislocation.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 
3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be 
inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability 
rating is warranted upon a finding that "the case presents 
such an exceptional or unusual disability picture with 
such related factors as marked interference with 
employment or frequent periods of hospitalization that 
would render impractical the application of the regular 
schedular standards."




Although the veteran asserts that he is no longer able to 
perform the construction work that he performed prior to 
sustaining service-connected disabilities, he has not 
identified any specific factors which may be considered to 
be exceptional or unusual in light of VA's schedule of 
ratings.  The veteran has not required frequent periods of 
hospitalization for his patella tendonitis, he does not 
require treatment on a regular basis as a result of 
tendonitis, and his employment appears to be limited as a 
result of disabilities other than bilateral patella 
tendonitis.  The Board does not doubt that limitation 
caused by knee pain would have an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. 
Section 4.1 specifically states: "[g]enerally, the degrees 
of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].   Consequently, the Board 
finds that the evaluations assigned in this decision 
adequately reflect the clinically established impairments 
experienced by the veteran.  Accordingly, the veteran's 
request for evaluations higher than 10 percent for each 
knee disability is denied, however, the 10 percent 
evaluation assigned for the right knee shall be continued 
as opposed to assigning staged ratings with a 
noncompensable evaluation assigned as of June 1, 1999.



ORDER

Service connection for the residuals of a left knee 
injury, status-post anterior cruciate ligament repair, is 
denied.

A disability evaluation higher than 10 percent for patella 
tendonitis of the left knee is denied.

A disability evaluation higher than 10 percent for patella 
tendonitis of the right knee is denied.

A disability evaluation of 10 percent for patella 
tendonitis of the right knee as of June 1, 1999, is 
granted subject to the laws and regulations governing the 
award of monetary benefits.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

